Citation Nr: 1241424	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  03-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by nerve and stomach symptoms, including diarrhea, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for disability manifested by sore joints, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for disability manifested by fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Board remanded the issues identified above.  The case has now been returned to the Board for further appellate action.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

The Veteran's disabilities manifested by nerve and stomach symptoms, sore joints, headaches, and fatigue are etiologically related to service-connected posttraumatic stress disorder (PTSD).

CONCLUSIONS OF LAW

1.  A disability manifested by nerve and stomach symptoms is proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  A disability manifested by sore joints is proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2012).

3.  Headaches are proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

4.  A disability manifested by fatigue is proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) before the Board decides these issues. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b). 

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8). 

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms. However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board has reviewed all of the evidence in the Veteran's paper and electronic claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records are unavailable.  The Veteran contends that his current disabilities manifested by stomach/nerve symptoms, sore joints, fatigue, and headaches are related to his service in the Southwest Asia.  The record shows that the Veteran served in Southwest Asia between November 1990 and April 1991.  

In 1994, the Veteran complained that he had difficulty swallowing and that it felt like there was something in his throat.  He underwent an barium swallow without difficulty, and there was no abnormality seen in the esophagus.  Further, there was no hiatal hernia or reflux noted.  The impression was unremarkable barium swallow.  

VA treatment records dated in 1994 reflect the Veteran's complaints of abdominal pain and night sweats since service in the Middle East.  He reported feeling nauseated every time he eats.  

In a November 1996 private treatment record, the Veteran denied any history of gastrointestinal problems, or problems in other reviews of systems.  

In the late-1990s, the Veteran was treated for gastroesophageal reflux disease (GERD).  A February 1998 Upper GI series was negative.  He was later treated for "self-limited abdominal pain," fatigue, and night sweats.  His GERD improved with the use of medication.  In the late-1990s or early-2000s, the Veteran was first diagnosed as having diabetes mellitus (for which service connection has been denied, and is not the subject of this appeal).  

VA outpatient treatment records dated in 2001 reflect no complaints of sweats, nausea, heartburn, or abdominal pain.  He reported experiencing headaches since returning from the Persian Gulf.  He reported bones and muscle aching for the past four years involving his elbows, shoulders, and thighs.  

In August 2001, the Veteran underwent a CT scan of the head, which revealed normal findings.

In 2004, the Veteran was noted to have hypothyroidism, and then in other records was noted to possibly have hyperthyroidism (both in records prior to 2004 and thereafter).  

In April 2008, the Veteran underwent a VA fibromyalgia and stomach examination.  The examiner did not review the Veteran's claims folders in conjunction with the examination.  During the examination, the Veteran reported that he first started experiencing increasing generalized musculoskeletal pain in 1995.  He reported experiencing diffuse abdominal pain with diarrhea off and on since returning from Saudi Arabia.  He advised that following a colonoscopy, his colon was deemed normal.  He recalled, however, being told that he had a spastic colon.  The examiner diagnosed the Veteran as having fibromyalgia and irritable bowel syndrome (IBS), as secondary or part of the fibromyalgia.  The examiner provided no etiological opinion.  That same month, the examiner provided an addendum indicating that he had reviewed the Veteran's claims folders, and his fibromyalgia and IBS diagnoses were confirmed.  Again, no etiological opinion was rendered.
  
The Veteran underwent another VA examination in September 2008 during which the examiner disagreed with the April 2008 examiner's diagnoses of fibromyalgia and IBS.  The examiner indicated that it was "obvious" from review of the Veteran's medical records that he has untreated and undiagnosed Graves' disease.  He indicated that Graves' disease could explain many of his symptoms such as night sweats, diaphoresis, weight loss, fatigue, and diarrhea.  The examiner also indicated that the Veteran's diagnosis of lactose intolerance could also be the reason for his gastrointestinal complaints.  In addition, the examiner indicated that the Veteran's somatic complaints are often seen with depression, and that he does not meet the criteria for a diagnosis of fibromyalgia because he does not have the required 11 or more tender points.  The examiner indicated that it would be helpful to have the Veteran's separation medical examination in reaching his opinion.  He opined that the Veteran does not have fibromyalgia or IBS, and his symptoms are unrelated to his military service.  The examiner provided no rationale for his negative nexus opinion.  

In December 2008, the Veteran was afforded another CT of the abdomen, during which no abnormalities were seen.  

The Veteran was afforded a VA thyroid examination in March 2010 to determine whether his complaints were related to a thyroid disorder.  The examiner diagnosed the Veteran as having chronic hyperthyroidism.  The examiner did not, however, provide any etiological opinion related to the Veteran's thyroid problems, nerve/stomach complaints, sore joints, headaches, or fatigue.  A subsequent thyroid scan revealed that his thyroid was within normal limits.  

The Veteran was afforded a VA examination for his headaches in January 2011, during which he reported experiencing headaches since 1994.  The Veteran linked his headaches to his high blood pressure.  The examiner diagnosed the Veteran as having tension headaches, and noted that the Veteran reported their onset as occurring upon returning from the Persian Gulf.  The examiner did not provide an etiological opinion.  

In February 2011, the Veteran underwent a General Medical VA examination to determine the etiology of his complaints.  The Veteran denied a current diagnosis of fibromyalgia, and he advised that his assistive devices are used for his lumbar spine and bilateral knee disabilities.  Regarding the IBS, it was noted that the Veteran has had lactose intolerance since 2001, but the Veteran denied having it as he eats dairy products.  He was diagnosed as having degenerative disc disease of the lumbar spine with radiculopathy, degenerative disc disease of the cervical spine affecting the radial and ulnar nerves, chondromalacia of the knees, rotator cuff impingement syndrome, bilateral calcaneal bone spurs affecting the ankles, EKG with a nonspecific T wave abnormality, diabetes mellitus, and IBS.  He was not shown to have any diagnosis related to his wrists or hands, and a thyroid scan was negative for Graves' disease.  The examiner opined that the Veteran's complaints associated with fibromyalgia are due to the Veteran's comorbid disabilities of the lumbar and cervical spines.  The examiner indicated that the Veteran's stomach symptoms were due to IBS, his nerves were due to PTSD, and his fatigue was related to diabetes mellitus and/or his disabilities of the joints.  The examiner opined that these complaints were less likely than not related to a specific exposure during service in Southwest Asia or on active duty.  The examiner indicated that the Veteran was scheduled for further EMG testing.  

In May 2011, a Nurse Practitioner (NP) indicated that the Veteran's fatigue was due to his nonservice-connected diabetes mellitus.  The examiner opined that the Veteran's diagnoses related to the joints (spine, ankles, extremities, and knees) and IBS have a clear and specific etiology and are unrelated to a specific exposure while on active duty.  

An addendum was issued in June 2011 regarding the February 2011 VA examination.  The VA NP found that the Veteran's symptoms of nerves, stomach symptoms, diarrhea, sore joints, headaches, night sweats, fatigue, and memory loss, were due to Graves' disease.  The examiner indicated that Graves' disease has a specific and clear etiology without previous findings of GERD, IBS, or fibromyalgia.  He opined that it was less likely than not that the Veteran's hyperthyroidism is due to any specific exposure in Southwest Asia.  

An addendum to the June 2011 addendum was issued in July 2011.  In this opinion, the examiner indicated that the Veteran did not have a current diagnosis of hyperthyroidism as his thyroid scan was within normal limits.  The previous diagnosis was empirically based on slightly elevated T4 levels.  The examiner indicated that in relation to the Veteran's fatigue, there are many diagnoses for which fatigue is a symptoms.  She reported that the Veteran's PTSD with depression, variable sleep patterns, and fragmented sleep due to nightmares could cause fatigue.  The examiner opined that it is less likely than not that the Veteran's fatigue is related to hyperthyroidism or other undiagnosed or medically unexplained illness.  

In an August 2011 VA examination report, the NP who had previously examined the Veteran, indicated that he reviewed the Veteran's entire claims file.  He opined that the Veteran has no signs of memory loss, and his headaches have a clear and specific etiology.  Therefore, he found that they were less likely than not related to a specific environmental exposure event while serving in the Persian Gulf.  In reaching this conclusion, the examiner indicated that tension headaches are common symptoms associated with PTSD and anxiety.  He further noted that the Veteran's joint complaints were due to degenerative changes, and have clear and specific etiologies and are less likely than not related to exposure to toxins in the Persian Gulf.  The examiner further reiterated prior examiners' opinions that the Veteran's fatigue was due to this PTSD.  In so opining, the examiner indicated that he is unaware of any scientific evidence that would link the Veteran's chronic conditions to exposure to toxic chemicals.  

The examiner went on to state that upon review of the claims file, the Veteran's joint complaints did not meet the criteria for a diagnosis of chronic fatigue syndrome or fibromyalgia.  In addition, the Veteran's fatigue and stomach/diarrhea problems were linked to his diabetes mellitus.  Thus, fatigue and stomach problems are less likely than not related to service.  Further, he indicated that medical and scientific literature shows that chronic conditions such as PTSD, depression, and anxiety have symptoms including fatigue due to insomnia or other sleep disorder.  

A January 2012 private treatment record shows a current small, hiatal hernia, and 5 gastric ulcers.  The physician performing the EGD did not provide an etiological opinion.  

Pursuant to the December 2011 remand, the Veteran underwent another VA examination in February 2012.  The examiner reviewed the Veteran's claims folder.  The examiner was asked to reconcile the competing opinions related to the Veteran's claimed disabilities.  The examiner noted that mildly suppressed TSH led to a suspicion of Graves' disease, but testing was negative.

The examiner indicated that the Veteran never had a diagnosis of hyperthyroidism that was confirmed by radioactive uptake scan.  He listed the Veteran's symptoms of diarrhea as including consistent loose stools.  The examiner indicated that there was no evidence of his diarrhea symptoms during his primary care office visits, and his GI examinations were always within normal limits.  The examiner noted that there was no evidence of the Veteran meeting the criteria for a diagnosis of IBS.  He opined that the Veteran does not have fibromyalgia, as he has not been shown to have fibromyalgia symptoms such as trigger points.  The examiner opined that the Veteran's depression, anxiety, dysthymia, and PTSD all contribute to the Veteran's symptoms.  He opined that the Veteran's current complaints are not from his time in service but from his multiple chronic problems that have been diagnosed since discharge.  

Upon careful review of the evidence of record, the Board finds that service connection is warranted for Veteran's disabilities manifested by nerve and stomach symptoms, sore joints, headaches, and fatigue on a secondary basis.  Of note, the Veteran was awarded service connection for PTSD with memory loss and night sweats in a May 2011 rating decision.  

There are many complicated and contradictory clinical opinions associated with the Veteran's claims folders, as such, the Board remanded the case for an additional opinions.  Although the February 2012 examiner was not requested to give an opinion with respect to secondary service connection, he opined that the Veteran's PTSD, depression, anxiety, and dysthymia "contributed" to all his current symptoms.  Further, on review of prior VA examination reports, whether complete/adequate or not, many showed the Veteran's fatigue, stomach problems, nerves, and joint pain could be related to PTSD symptoms.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current disabilities manifested by fatigue, stomach/nerve problems, headaches, and joint pain are related to service or aggravated by service-connected PTSD.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert, supra.  Resolving reasonable doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection based on aggravation for disabilities manifested by fatigue, stomach/nerve problems, headaches, and joint pain are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a disability manifested by nerves or stomach problem is granted.

Service connection for a disability manifested by sore joints is granted.

Service connection for headaches is granted.

Service connection for a disability manifest by fatigue is granted.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


